DETAILED ACTION
This action is pursuant to the claims filed on 06/16/2022. Claims 24-48 are pending. A final action on the merits of claims 24-48 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-37 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the at least one extensible conductive element" in lines 4-5 of limitation (a).  There is insufficient antecedent basis for this limitation in the claim. Line 5 of the claim recites “at least one conductive element” and does not recite the element as being extensible. As such, it is unclear if these two limitations are attempting to claim the same element or two separate elements. For examination purposes, these elements will be interpreted to be the same element. Claims 27-37 and 48 inherit this deficiency.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 24-36 and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uy (U.S. Patent No. 10,993,635) in view of Nordstrom (U.S. PGPub No. 2012/0238910), in view of Longinotti (U.S. PGPub No. 2015/0250420), in view of Abe (U.S. PGPub No. 2006/0280322).
Regarding claim 24, Uy teaches a textile product (Fig 2 device 101 with textile layer 110) comprising: at least one opening in the textile product extending between an outside of the textile product to an inside of the textile product (Fig 2 and 9, holes 101-104 in textile layer 110), the opening defining an area (holes 101-104); at least one electrical contact element (Figs 2-3 conductive element defined by pad 28, interconnect 44 pad 36 as one integral structure and interpreted as electrical contact), said electrical skin contact element partially or completely arranged on the inside of the textile product (Figs 2-3, skin contact element arranged on inside of textile layer 110) and adhered to the textile product around the area defined by said opening (Figs 2-3, interface pad 38 of contact element is adhered to textile 110 around area defined by holes of textile layer), the electrical skin contact element formed as an extensible electrode (Col 5 lns 20-21 “conductive ink is stretchable”; Col 5 lns 29-54; analogous contact element formed of the stretchable conductive ink) and including conductive particles or graphene (Col 5 lns 20-21, conductive ink necessarily has conductive particles); and at least one conductive element mounted on the outside of the textile product and connected to the skin contact element adjacent the opening (Fig 9 first component 97 on outside of textile 110 configured to mate with interface pad 58 of contact element).
Uy fails to teach wherein the electrical contact element is a skin contact element.
In related prior art, Nordstrom teaches a similar textile product (see Fig 2) wherein an analogous electrical contact element is an electrical skin contact element (Fig 4 conductive transfer layer contacts skin 401). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad 28 and sensor 60 of Uy in view of Nordstrom to incorporate the skin contact element as a single structure configured to contact the skin. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one conductive contact element (Uy, pad 28, interconnect 44, pad 36, sensor 60) for another well-known conductive contact element (Nordstrom Fig 4 conductive transfer layer 404 contact skin 401) to yield the predictable result of a contact element designed to receive and transmit signals collected from the user.
Uy fails to teach wherein the extensible electrode includes an extensible plastic material
However, in related prior art, Longinotti discloses a similar stretchable conductive ink comprising an extensible plastic material comprising conductive particles ([0155] ink containing conductive particles and water based polyurethane binder; examiner notes water-based polyurethane is considered a plastic in view of the disclosure of applicant’s specification Pg 3, line 12 and [0010] of the PGPub disclosing polyurethane as a plastic). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extensible electrode of Uy in view of Longinotti to incorporate the extensible electrode comprising an extensible plastic material with conductive particles to arrive at the device of claim 24. Doing so would have been obvious to one of ordinary skill as a simple substitution of one well-known stretchable conductive ink for another well-known stretchable conductive ink to yield the predictable result of a conductive ink capable of conducting signals from a user while being stretched.
Uy fails to teach the conductive element mounted on the outside of the textile is extensible and connected via a conductive polymer disposed in the area defined by the opening
In related prior art, Abe teaches a similar conductive element connector that is extensible and comprises conductive polymer ([0054] conductive polymers are flexible and used as connectors; Fig 8 and [0046] showing connection between connectors 110 and 120 being extensible and comprising conductive polymer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive element of Uy in view of Abe to incorporate the extensible conductive element mounted on the outside of the textile and connected to the skin contact element adjacent the opening via conductive polymer disposed in the area. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known connector (Uy snap connector) for another well-known connector ([0046 and 0054], flexible conductive polymer connector) to yield the predictable result of providing a connection between conductive components of the textile electrode product.
Regarding claim 25, Uy teaches A textile product (Fig 2 device 101 with textile layer 110) comprising a fabric having pores (textile layer 110 has pores): at least one electrical contact element partially or completely arranged on an inside of the textile product (Figs 2-3 conductive element defined by pad 28, interconnect 44 pad 36 as one integral structure and interpreted as electrical contact on inside of textile product), the at least one electrical skin contact element comprising an extensible electrode having conductive particles or graphene (Col 5 lns 20-21 “conductive ink is stretchable”; Col 5 lns 29-54; analogous contact element formed of the stretchable conductive ink); at least one conductive element mounted on an outside of the textile product (Fig 9 first component 97 on outside of textile 110 configured to mate with interface pad 58 of contact element as a snap assembly).
Uy fails to teach wherein the electrical contact element is a skin contact element.
In related prior art, Nordstrom teaches a similar textile product (see Fig 2) wherein an analogous electrical contact element is an electrical skin contact element (Fig 4 conductive transfer layer contacts skin 401). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad 28 and sensor 60 of Uy in view of Nordstrom to incorporate the skin contact element as a single structure configured to contact the skin. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one conductive contact element (Uy, pad 28, interconnect 44, pad 36, sensor 60) for another well-known conductive contact element (Nordstrom Fig 4 conductive transfer layer 404 contact skin 401) to yield the predictable result of a contact element designed to receive and transmit signals collected from the user.
Uy fails to teach wherein the extensible electrode includes an extensible plastic material
However, in related prior art, Longinotti discloses a similar stretchable conductive ink comprising an extensible plastic material comprising conductive particles ([0155] ink containing conductive particles and water based polyurethane binder; examiner notes water-based polyurethane is considered a plastic in view of the disclosure of applicant’s specification Pg 3, line 12 and [0010] of the PGPub disclosing polyurethane as a plastic). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extensible electrode of Uy in view of Longinotti to incorporate the extensible electrode comprising an extensible plastic material with conductive particles to arrive at the device of claim 24. Doing so would have been obvious to one of ordinary skill as a simple substitution of one well-known stretchable conductive ink for another well-known stretchable conductive ink to yield the predictable result of a conductive ink capable of conducting signals from a user while being stretched.
Uy fails to teach the at least one conductive element is extensible and a conductive region of the textile comprising a conductive polymer material embedded in the pores of the fabric in an area of the fabric extending between an inside of the fabric and an outside of the fabric, the at least one extensible conductive element is connected to the conductive polymer material on the outside of the textile in said conductive region, the conductive region providing an electrical connection configured to conduct a current or voltage between the at least one extensible conductive element and the at least one electrical skin contact element through the fabric of the textile product between the inside of the fabric and the outside of the fabric.
In related prior art, Abe teaches a similar textile product (see Fig 1) wherein a similar conductive element is extensible ([0012 and 0064]) and the fabric having pores (fabric of fig 1 has pores), and a conductive region of the textile comprising a conductive polymer material embedded in the pores of the fabric in an area of the fabric extending between an inside of the fabric and an outside of the fabric ([0067-0068] disclosing fabric integrated with conductive polymers within the fabric (i.e., within the pores of the fabric); region of textile comprising the conductive polymer pigments defines the conductive region of the textile). Abe further teaches wherein the conductive region is used as an interconnect between two conductive components of the garment ([0073-0074]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textile and conductive element of Uy in view of Abe to incorporate the conductive polymer material embedded within the pores of the fabric to conduct current between the extensible conductive element and skin contact element through the fabric of the textile product between the inside and outside of the fabric to arrive at the device of claim 25. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known interconnect mechanism (Uy Fig 2 snap assembly providing through opening of fabric layer 110) for another well-known interconnect mechanism (Abe, [0067-0068, 0073-0074] conductive polymer embedded fabric to interface two conductive components) to yield the predictable result of electrically interfacing two conductive components to allow for signal transmission.
Regarding claim 26, Uy teaches a textile product (Fig 2 device 101 with textile layer 110) comprising: at least one electrical contact element partially or completely arranged on an inside of the textile product (Figs 2-3 conductive element defined by pad 28, interconnect 44 pad 36 as one integral structure and interpreted as electrical contact on inside of textile layer 110), the electrical skin contact element comprising an extensible electrode comprising conductive particles or graphene (Col 5 lns 20-21 “conductive ink is stretchable”; Col 5 lns 29-54; analogous contact element formed of the stretchable conductive ink); at least one conductive element mounted on an outside of the textile product and in electrical communication with the at least one electrical skin contact element (Fig 9 first component 97 on outside of textile 110 configured to mate with interface pad 58 of contact element); and wherein one of: (a) the textile product has at least one opening extending from the outside to the inside of the textile product and defining an area (Fig 2 and 9, holes 101-104 in textile layer 110), the at least one electrical skin contact element is adhered to the textile product around said opening (Figs 2-3, interface pad 38 of contact element is adhered to textile 110 around area defined by holes of textile layer) and is connected to the at least one extensible conductive element adjacent the opening (Fig 9 first component 97 on outside of textile 110 configured to mate with interface pad 58 of contact element) via a conductive polymer material disposed in the area defined by the opening (Fig 9 first component 97 on outside of textile 110 configured to mate with interface pad 58 of contact element).
Uy fails to teach wherein the electrical contact element is a skin contact element.
In related prior art, Nordstrom teaches a similar textile product (see Fig 2) wherein an analogous electrical contact element is an electrical skin contact element (Fig 4 conductive transfer layer contacts skin 401). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad 28 and sensor 60 of Uy in view of Nordstrom to incorporate the skin contact element as a single structure configured to contact the skin. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one conductive contact element (Uy, pad 28, interconnect 44, pad 36, sensor 60) for another well-known conductive contact element (Nordstrom Fig 4 conductive transfer layer 404 contact skin 401) to yield the predictable result of a contact element designed to receive and transmit signals collected from the user.
Uy fails to teach wherein the extensible electrode includes an extensible plastic material
However, in related prior art, Longinotti discloses a similar stretchable conductive ink comprising an extensible plastic material comprising conductive particles ([0155] ink containing conductive particles and water based polyurethane binder; examiner notes water-based polyurethane is considered a plastic in view of the disclosure of applicant’s specification Pg 3, line 12 and [0010] of the PGPub disclosing polyurethane as a plastic). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extensible electrode of Uy in view of Longinotti to incorporate the extensible electrode comprising an extensible plastic material with conductive particles to arrive at the device of claim 26. Doing so would have been obvious to one of ordinary skill as a simple substitution of one well-known stretchable conductive ink for another well-known stretchable conductive ink to yield the predictable result of a conductive ink capable of conducting signals from a user while being stretched.
Uy fails to teach the conductive element mounted on the outside of the textile is extensible and connected via a conductive polymer disposed in the area defined by the opening
In related prior art, Abe teaches a similar conductive element connector that is extensible and comprises conductive polymer ([0054] conductive polymers are flexible and used as connectors; Fig 8 and [0046] showing connection between connectors 110 and 120 being extensible and comprising conductive polymer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive element of Uy in view of Abe to incorporate the extensible conductive element mounted on the outside of the textile and connected to the skin contact element adjacent the opening via conductive polymer disposed in the area. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known connector (Uy snap connector) for another well-known connector ([0046 and 0054], flexible conductive polymer connector) to yield the predictable result of providing a connection between conductive components of the textile electrode product.
Regarding claims 27-29, in view of the combination of claim 26 above, Uy fails to teach the extensibility of the extensible electrode.
Longinotti further teaches its extensible electrode having an elastic extensibility of at least 30% ([0268]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extensible electrode of Uy in view of Longinotti to incorporate the extensible electrode comprising an extensible plastic material with conductive particles to arrive at the device of claims 27-29. Doing so would have been obvious to one of ordinary skill as a simple substitution of one well-known stretchable conductive ink for another well-known stretchable conductive ink to yield the predictable result of a conductive ink capable of conducting signals from a user while being stretched (Longinotti-2 [0268]).
Regarding claim 30, in view of the combination of claim 26 above, Nordstrom teaches a similar textile product (see Fig 2) wherein an analogous electrical contact element is an electrical skin contact element comprising a sensor (Fig 4 conductive transfer layer contacts skin 401). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad 28 and sensor 60 of Uy in view of Nordstrom to incorporate the skin contact element as a single structure configured to contact the skin. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one conductive contact element (Uy, pad 28, interconnect 44, pad 36, sensor 60) for another well-known conductive contact element comprising a sensor (Nordstrom Fig 4 conductive transfer layer 404 contact skin 401) to yield the predictable result of a contact element designed to receive and transmit signals collected from the user.
Regarding claim 31, in view of the combination of claim 26 above, Abe teaches a similar conductive element connector that is extensible and comprises conductive polymer ([0054] conductive polymers are flexible and used as connectors; Fig 8 and [0046] showing connection between connectors 110 and 120 being extensible and comprising conductive polymer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive element of Uy in view of Abe to incorporate the extensible conductive element mounted on the outside of the textile and connected to the skin contact element adjacent the opening via conductive polymer disposed in the area. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known connector (Uy snap connector) for another well-known connector ([0046 and 0054], flexible conductive polymer connector) to yield the predictable result of providing a connection between conductive components of the textile electrode product.
Regarding claim 32, in view of the combination of claim 26 as stated above, an alternate embodiment of Longinotti teaches an actuator ([0267]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skin contact element of Uy in view of Longinotti to incorporate an actuator into the skin contact element to arrive at the device of claim 32. Doing so would be obvious to one on ordinary skill in the art to advantageously provide the device with the ability to provide a stimulus in response to received data ([0267]).
Regarding claim 33, in view of the combination of claim 26 as stated above, Abe teaches a similar conductive textile element wherein a conductive component consists of one or more metal wires ([0068] conductive fabric has metal wires woven into fabric to create conductive fabric). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive component of the extensible conductive textile element of Uy in view of Nordstrom, Longinotti and Abe to incorporate a metal wire undulatingly attached to the conductive textile element to arrive at the device of claim 33. Doing so would have been a simple substitution of one well-known conductive element of a conductive textile element (Uy conductive ink) for another well-known conductive element of a conductive textile element (Abe [0068] metal wire) to yield the expected result of a fabric that is electrically conductive. 
Regarding claims 34-35, in view of the combination of claim 26 as stated above, Longinotti further teaches wherein the conductive component of the at least one extensible conductive textile element comprises a plurality of metallic wires having an insulation covering ([0285-0286]); the insulation covering having a color (insulation covering necessarily has a color) and at least one first wire is separately electrically controllable from at least one second wire ([0285] discloses each of 4 wires are electrically isolated from each other and respectively operate 2 separate microchips (i.e., a first wire is separately electrically controllable from at least one second wire)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive component of the extensible conductive textile element of Uy in view of Nordstrom, Longinotti and Abe to incorporate a metal wire undulatingly attached to the conductive textile element to arrive at the device of claims 34-35. Doing so would have been a simple substitution of one well-known conductive element of a conductive textile element (Uy conductive ink) for another well-known conductive element of a conductive textile element (Abe [0068] metal wire) to yield the expected result of a fabric that is electrically conductive.
Longinotti fails to teach wherein the wire insulation covering has a color, and at least one first wire has a different color insulation covering than the at least one second wire.
Uy/Nordstrom/Abe/Longinotti discloses substantially all the limitations of the claim(s) except at least one first wire having a different color insulation covering than the at least one second wire.  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a first wire with a different color insulation covering than a second wire, since applicant has not disclosed that the color of the insulation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with insulation coverings of the same color. Furthermore, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 36, in view of the combination of claim 26 as stated above.
Uy fails to teach wherein the at least one conductive element is glued, laminated, or covered with a laminated tape on the outside of the textile product.
Longinotti further teaches wherein the at least one conductive element is glued, laminated or covered with a laminated tape on the outside of the textile product ([0042] conductive thread is glued onto fabric). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive element of Uy in view of Longinotti to incorporate the conductive element being glued on the outside of the textile product to arrive at the device of claim 36. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the conductive element glued on the outside of the garment, since applicant has not disclosed that the location of the conductive element solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the conductive element glued on the inside of the garment. 
Regarding claims 46-47, in view of the combination of claim 25 above, the combination discloses substantially all the limitations of the claim(s) except the conductive polymer material of the conductive region being the same material as the extensible plastic material and the extensible plastic material partially penetrates the fabric of the textile product to define the conductive region.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have further modified Uy in view of Abe and Longinotti to incorporate the same conductive polymer material to define the extensible plastic and the conductive region of the textile, since applicant has not disclosed that this configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the use of two distinct conductive polymer materials that both provide extensibility and conductivity. 
Regarding claim 48, in view of the combination of claim 30 above, Nordstrom further teaches wherein the sensor may be capable of monitoring skin temperature ([0041]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Uy in view of Nordstrom such that the sensor is configured at least as a temperature sensor to arrive at the device of claim 48. Doing so would be obvious to one of ordinary skill in the art to advantageously allow the textile product to track physiological parameters of a user ([0041]).
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uy in view of Nordstrom, Abe, and Longinotti as applied to claim 26, and in further view of Russell (U.S. PGPub No. 2011/0184270).
Regarding claim 37, the Uy/Nordstrom/Abe/Longinotti combination teaches the device of claim 26 as stated above.
Uy fails to teach wherein the at least one conductive element is attached in a flat seam to the outside of the textile product.
In related prior art, Russell teaches the use of flat seam stitching on the outside of a similar textile product (Fig 4 and [0030]) and teaches that flat seam stitching reduces the likelihood the textile product catches on the body causing movement ([0030]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive element of Uy in view of Nordstrom, Abe, Longinotti and Russel to incorporate the at least one conductive element being attached in a flat seam to the outside of the textile product. Doing so would advantageously reduce the likelihood that the textile product is caught on the body causing movement of the sensors on the body ([0030]).
Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uy in view of Nordstrom, Abe, and Longinotti as applied to claim 25, and in further view of Macia Barber (U.S. PGPub No. 2013/0338472).
Regarding claim 44, in view of the combination of claim 24 above,
Uy fails to teach a ring of non-conductive polymer disposed on the outside of the textile product around said opening and covering said conductive polymer.
In related prior art, Macia Barber teaches a similar non-conductive polymer disposed around a conductive region ([0228] and Fig 2 isolating silicone rubber 8 over electronic connector 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uy in view of Nordstrom, Abe, Longinotti, and Macia Barber to incorporate a non-conductive polymer disposed on the outside of the textile product and around said opening of Uy. Doing so would advantageously electrically isolate the conductive region from external noise and interference as would be obvious to one of ordinary skill in the art. Providing the non-conductive polymer in the shape of a ring would be obvious to one of ordinary skill in the art as a matter of choice absent persuasive evidence that the particular shape was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The combination discloses substantially all the limitations of the claim(s) except a fabric patch covering said non-conductive polymer disposed on the outside of the textile product.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide a fabric patch covering said non-conductive polymer, since applicant has not disclosed that the fabric patch solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the presence of the fabric patch covering the non-conductive polymer.
Regarding claim 45, in view of the combination of claim 25 above,
Uy fails to teach a ring of non-conductive polymer disposed around the conductive region.
In related prior art, Macia Barber teaches a similar non-conductive polymer disposed around a conductive region ([0228] and Fig 2 isolating silicone rubber 8 over electronic connector 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uy in view of Nordstrom, Abe, Longinotti, and Macia Barber to incorporate a ring of non-conductive polymer disposed around the conductive region to arrive at the device of claim 45. Doing so would advantageously electrically isolate the conductive region from external noise and interference as would be obvious to one of ordinary skill in the art. Providing the non-conductive polymer in the shape of a ring would be obvious to one of ordinary skill in the art as a matter of choice absent persuasive evidence that the particular shape was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments, see remarks, filed 06/16/2022, with respect to the rejection(s) of claim(s) 24-37 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Uy reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794